Exhibit 10.20
Group supplementary retirement systems for which executives in the
ANTARGAZ Company are eligible
Reminder: the Antargaz company offers:

  •  
A group retirement scheme with benefits defined as ‘additive’ (referred to as
“article 39”), implemented for management-grade employees with an 880 rating
from the French oil industry collective labour agreement (CCN) and for members
of the management board, for which eligibility is contingent on completion of
the beneficiary’s career within the company by means of a unilateral decision
dated 17 August 2009
    •  
A group compulsory retirement scheme with pre-defined contributions (referred to
as “article 83”) implemented for all staff members and formalised by a group
agreement dated 10 July 2009, supplemented for executive management employees
(as defined by the duration of work [article L. 3111-2 of the French Labour
code]) by a unilateral decision dated 17 August 2009.

Insofar as company officer executives are equated with executives of the
Antargaz company for all the additional factors in compensation and company
benefits, they are also eligible for this type of benefit under the same
conditions.
This is why the Board of Directors is requested to allow Mr Varagne, chairman
and chief executive of the Antargaz company, to be eligible for the group
retirement scheme with benefits defined as additive (“article 39”) and for the
group compulsory retirement system with defined contributions (“article 83”)
under the same conditions as those obtaining for management-grade employees in
the category with which he is equated.
The main technical and financial characteristics of currently applicable scheme
are as follows:
I. Retirement system with defined benefits (“Article 39”)
I.1. Characteristics of the system and calculation of potential entitlements
The system in effect is a retirement scheme with pre-defined, additive benefits.
It is a group and random system implemented for Antargaz managers with an 880
rating from the French oil industry collective labour agreement for members of
the management board meeting the conditions stipulated herein under:

  •  
The executive must have five years’ seniority in Antargaz group companies and/or
in its parent company, UGI
    •  
The executive must be aged at least 65 (or 62 against a 1% discount per year
prior to the age of 65)
    •  
The executive must have liquidated his or her basic compulsory social security
retirement scheme
    •  
The executive must have ended his or her career in full within the company. This
condition may be met when the person in question is considered a staff member at
the retirement date subject to specific exemption cases authorised by the
administration and stipulated in the regulations.

 

 



--------------------------------------------------------------------------------



 



The purpose of the scheme is to provide beneficiaries with a supplementary
retirement benefit calculated against their compensation package (base salary +
bonuses excluding non-recurring variable remuneration packages equal to the
average of the last thirty-six months prior to retiring), taken into account for
the proportion exceeding six times the annual social security ceiling and their
seniority within companies belonging to the Antargaz group and/or its parent
company, UGI. Accordingly, insofar as they meet the conditions stated above,
beneficiaries receive under the terms of the regulations an additional annual
retirement pension equal to 2.25% of the benchmark compensation for each year of
seniority, given that:

  •  
Remuneration is taken into account only for the proportion exceeding six times
the annual social security ceiling
    •  
Seniority taken into account is capped at ten years
    •  
Retirement pensions applicable under additional company retirement schemes and
specifically the pre-defined contribution retirement schemes and entitlements
acquired as a result of years of employment in the Elf Aquitaine group (CREA,
IPREA, ISO CREA schemes) reduce the amount the annuity payable
    •  
In all events, the annuity amount payable from the scheme may not exceed 15% of
the average remuneration of the thirty-six months preceding retirement.

As regards the benchmark remuneration, it is stipulated that it is formally
defined by the retirement scheme regulations and applies to company officers
under the same conditions, which naturally includes remuneration received as a
company office (with regards to the base and bonus proportions as authorised by
the Board of Directors). The same applies to seniority, which is calculated as
per the terms of the regulations from the date at which the beneficiary joins
one of the companies belonging to the Antargaz group and/or its parent company,
UGI, for any purpose whatsoever.
As a reminder, Mr François Varagne joined Antargaz on 1 April 2001 and currently
has eight years’ seniority.
It is also pointed out that the payment may be made to the surviving spouse and,
where applicable, to former divorced spouses who have not married again under
allocation conditions defined by the regulations, provided that the beneficiary
stipulates the option no later than the liquidation date and under the
conditions and terms defined in the insurance policy. It is further stipulated
that in the event that a reversion payment option is preferred, the cost of
reversion is deducted from the amount of the main payment made to the
beneficiary as per the terms and conditions stipulated in the insurance policy.
All provisions in the retirement regulations (including those not specific
herein) are applicable to the chairman and chief executive under the same terms
and conditions.
I.2. Commitment amount
Financing for this benefit for all executive managers concerned amounts to an
overall social liability commitment by September 2020 estimated at EUR 1,500,377
at a constant rate (excluding inflation), which at current Euro value amounts to
EUR 1,994,041.
The Board is reminded that the system is financed in full by the Antargaz
company as part of an insurance policy taken out with Cardif BNP Paribas.

 

Page 2/3



--------------------------------------------------------------------------------



 



II. Retirement scheme with pre-defined contributions (“Article 83”)
It is further stipulated that an additional complementary retirement scheme with
predefined contributions (“article 83”) was implemented on 1 October 2002 for
all Antargaz employees which stipulates financing by the company of a
contribution equal for managers to 1.5% of the gross salary subject to social
security contributions and capped at five times the social security ceiling.
Employees contribute to the financing of the scheme to the extent of 0.7% of
their gross salary. The insurance organisation tasked with managing the fund is
Arial Assurance.
The scheme was improved in parallel for executive managers in terms of work time
organisation (to meet the definition of article L. 3111-2 of the French Labour
Code), as per the decision dated 17 August 2009. Accordingly, Antargaz pays an
additional contribution equal to 3.5% of the gross compensation package subject
to social security contributions and taken into account to the extent of six
times the social security ceiling. The insurance organisation tasked with
managing the funds is Cardif BNP Paribas.
The implemented system makes it possible for the appropriate employees to build
up a supplementary retirement scheme in addition to the compulsory retirement
schemes of the French social security and additional schemes.
It is stipulated that the company commitment applies only to payment of
contributions of the amounts stated above. Benefits paid to beneficiaries upon
retirement by the insurance organisation in the form of an annuity are those
from group capitalisation retirement policies taken out by the company with
Arial Assurance (all employees) and Cardif BNP Paribas (executives). They are
contingent on the amount of contributions paid on behalf of each employee and on
the duration of contributions and are deducted from any entitlements payable
form the retirement scheme with pre-defined benefits referred to above.
Finally, it is also stipulated that in all cases, the entitlements of the
employees concerned which stem from contributions paid accordingly will be
applicable even if they do not end their career within the company.

     
Article 39:
  regulation dated August, 17, 2009
Article 83:
  agreement dated July, 10, 2009
regulation dated August, 17, 2009

 

Page 3/3